            Case 4:20-cv-00521-LPR Document 29 Filed 04/06/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION


BIANCA FLETCHER                                                                           PLAINTIFF

V.
                                    CASE NO. 4:20-CV-521 LPR

NITV, LLC; NITV FEDERAL SERVICES, LLC;
CHARLES HUMBLE; GENE SHOOK; and
JOHN DOES 1-2                                                                         DEFENDANTS

               DEFENDANTS’ MOTION TO ENFORCE PROTECTIVE ORDER

       Comes now separate defendants, NITV Federal Services, LLC, and Gene Shook, by and

through their counsel Barber Law Firm PLLC, and for their Motion to Enforce Protective Order:

       1.       On October 6, 2020, the Court entered a Stipulated Protective Order. (Doc. 12).

Under the Stipulated Protective Order, the recipient of material and documents designated

confidential is required to destroy or return all confidential material and documents upon request

by the producing party. (Doc. 12, ¶ 11). Under the order, the Court retains jurisdiction to construe

and enforce the order. (Doc. 12, ¶ 15).

       2.       During the course of discovery, confidential materials and documents were produced

by the defendants pursuant to the Court’s order.

       3.       On January 8, 2021, the parties resolved this matter at mediation. On the same day,

the defendants requested the return or destruction of the confidential information on January 8,

2021, pursuant to the Court’s order. Subsequently, the defendants have renewed their requests.

       4.       To date, the plaintiff has not yet verified destruction of the confidential information

despite multiple requests over the intervening months.
             Case 4:20-cv-00521-LPR Document 29 Filed 04/06/21 Page 2 of 3




        5.       Rule 16 of the Federal Rules of Civil Procedure authorizes a district court to enforce

its pretrial orders and issue sanctions “if a party or its attorney . . . fails to obey a scheduling or other

pretrial order.” Fed. R. Civ. P. 16(f)(1)(C). “The Court’s authority to enforce its orders by imposing

sanctions is founded upon the Federal Rules of Civil Procedure and a district court’s inherent

authority to manage the progress of litigation.” Nick v. Morgan's Foods, Inc., 99 F. Supp. 2d 1056,

1059-60 (E.D. Mo. 2000) (compiling cases); see also Adams v. USAA Cas. Ins. Co., 863 F.3d 1069,

1077 (8th Cir. 2017) (citing Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991)) (“[T]he district court

possesses inherent power ‘to manage [its] own affairs so as to achieve the orderly and expeditious

disposition of cases.’”).

        6.       NITV Federal Services, LLC and Gene Shook now move for an order from the Court

compelling Plaintiff and her counsel to return all confidential materials and documents produced

in discovery or provide verification that all confidential materials and documents, including all

electronic copies and backups, have been destroyed. (Doc. 12).

        WHEREFORE, NITV Federal Services, LLC, and Gene Shook, respectfully request that

Plaintiff and her counsel be ordered to comply with the Stipulated Protective Order and be ordered

to return all confidential materials and documents produced in discovery or provide verification that

all confidential materials and documents, including all electronic copies and backups, have been

destroyed, and for all other just and proper relief to which they may be entitled.




                                                     2
Case 4:20-cv-00521-LPR Document 29 Filed 04/06/21 Page 3 of 3




                           Respectfully submitted,

                           James D. Robertson, Arkansas BIN 95181
                           jrobertson@barberlawfirm.com
                           Adam D. Franks, Arkansas BIN 2016124
                           afranks@barberlawfirm.com
                           BARBER LAW FIRM PLLC
                           Attorneys for NITV Federal Services, LLC
                           and Gene Shook
                           425 W. Capitol Avenue, Suite 3400
                           Little Rock, AR 72201
                           (501) 372-6175/ (501) 375-2802 (fax)




                              3
